    Case 1:21-mj-00090-ZMF Document 1-1 Filed 01/16/21 Page 1 of 11




                                   STATEMENT OF FACTS

        Your affiant, Special Agent Clarke Burns of the Federal Bureau of Investigations (“FBI”),
is assigned to the FBI Washington Field Office’s Joint Terrorism Task Force (“JTTF”) tasked with
investigating criminal activity pertaining to international and domestic terrorism. As a special
agent with the FBI, I am authorized by law or by a Government agency to engage in or supervise
the prevention, detention, investigation, or prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification are allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, between 1:00
p.m. and 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by
breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd
encouraged and assisted those acts.

        Shortly thereafter, members of the United States House of Representatives and United
States Senate, including the President of the Senate, Vice President Mike Pence, were instructed
to—and did—evacuate the chambers. Accordingly, the joint session of the United States Congress
was effectively suspended until shortly after 8:00 p.m. Vice President Pence remained in the
United States Capitol from the time he was evacuated from the Senate Chamber until the sessions
resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of



                                                 1
    Case 1:21-mj-00090-ZMF Document 1-1 Filed 01/16/21 Page 2 of 11




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        Beginning on or about January 10, 2021, the FBI received at least six tips identifying GINA
BISIGNANO (“BISIGNANO”) as a participant in the January 6, 2021 riot at the U.S. Capitol.
BISIGNANO was identified because, in a video filmed in the crowd directly in front of the Capitol
and viewed by your affiant, BISIGNANO stated her first and last name, her place of residence,
and her Instagram account. In a separate video from January 6, BISIGNANO also stated the name
of her business while speaking through a bullhorn to the crowd. A California DMV photo obtained
by the FBI confirmed her identity.

         Video shows BISIGNANO in a crowd of rioters struggling with police officers in a
sallyport in an attempt to gain entry to the Capitol. The rioters are seen repeatedly utilizing what
appears to be a red aerosol spray on the officers, striking or attempting to strike the officers, and
physically pushing the police line in an attempt to gain entry to the Capitol. In this video, a police
officer is seen being crushed against a door while a rioter grabs his gas mask. BISIGNANO appears
to be in the first few ranks of the tightly-packed rioters and is seen on video struggling with a
police officer attempting to expel her and others from the Capitol sallyport. On video,
BISIGNANO appears to say to the officer “…you hurt my f---ing leg.” The cropped image below
is a still shot from the video, which depicts the top of BISIGNANO’s head and the helmet of a
police officer. After being expelled from the Capitol sallyport by police officers, BISIGNANO
raises her fist in an apparent gesture of defiance.




                                                  2
    Case 1:21-mj-00090-ZMF Document 1-1 Filed 01/16/21 Page 3 of 11




        In these images, BISIGNANO’s hair, sunglasses, apparel, and makeup match those seen
in the video in which BISIGNANO states her name, place of residence, and Instagram account.
Specifically, BISIGNANO wears an identifiable Louis Vuitton sweater throughout the riot.

       In a separate video, BISIGNANO is seen using a bullhorn just outside the Capitol to exhort
other rioters to move into the Capitol. On video, BISIGNANO states “…Gina’s Beverly
Hills…Everybody, we need gas masks…we need weapons...we need strong, angry patriots to help
our boys. They don’t want to leave. We need protection.” As BISIGNANO is speaking, rioters
approximately ten feet to BISIGNANO’s left are physically assaulting police officers preventing


                                               3
   Case 1:21-mj-00090-ZMF Document 1-1 Filed 01/16/21 Page 4 of 11




entry into the Capitol. Seconds after BISIGNANO states the foregoing, at least one individual
begins striking at officers in the police line with what appears to be a baseball bat.




                                              4
    Case 1:21-mj-00090-ZMF Document 1-1 Filed 01/16/21 Page 5 of 11




       In another video, BISIGNANO is seen feet from police officers as the large crowd of rioters
chants “Police stand down.”

        In still another video, BISIGNANO is heard speaking into a bullhorn stating “We the
people are not going to take it any more. You are not going to take away our [unintelligible]. You
are not going to take away our votes. And our freedom, and I thank God for it. This is 1776, and
we the people will never give up. We will never let our country go to the globalists. George Soros,
you can go to hell.” As BISIGNANO is speaking, other members of the crowd to BISIGNANO’s
immediate left assault the police officers by spraying a fire extinguisher at them, by striking their
shields with what appear to be batons, and by throwing objects at the police. At the end of the
video, the camera pans to BISIGNANO, clearly showing her.



                                                 5
   Case 1:21-mj-00090-ZMF Document 1-1 Filed 01/16/21 Page 6 of 11




       BISIGNANO physically entered the Capitol in at least two separate locations and
encouraged other rioters to enter as well.




                                          6
Case 1:21-mj-00090-ZMF Document 1-1 Filed 01/16/21 Page 7 of 11




                                  7
    Case 1:21-mj-00090-ZMF Document 1-1 Filed 01/16/21 Page 8 of 11




         In another video, BISIGNANO appears to enter the Capitol through a small square opening
that leads to the interior of the Capitol. She addresses other rioters from what appears to be the
inside of the building, stating “…we need Americans. Come on guys. We need patriots! You guys,
it’s the way in. We need some people, we need some people.” Another individual is then heard
yelling “if you have a weapon, you need to get your weapon.” A male rioter then addresses
BISIGNANO: “he said, that they said, that they’re gonna use lethal force” while gesturing towards
the interior of the Capitol. The male then says to BISIGNANO “what did you hear?” BISIGNANO
replies “I heard that they were, but if we’re Americans, we all need to stick together.” The male
says “You heard it?” and BISIGNANO confirms “Yes I did.” In another video, BISIGNANO
states in part “they sprayed me in the face” and gestures to the makeup in disarray on her face as
apparent proof.




                                                8
   Case 1:21-mj-00090-ZMF Document 1-1 Filed 01/16/21 Page 9 of 11




       BISIGNANO tweeted her intention to attend the protest. According to publicly-available
information, Donald Trump, using Twitter account @realDonaldTrump, tweeted on or about
December 19, 2020: “Big protest in D.C. on January 6th. Be there, will be wild!” BISIGNANO
appeared to reply to this message:




       After January 6, BISIGNANO appeared to receive backlash for her presence at the riot on
her business’s Yelp review page. In replies to negative reviews, BISIGNANO appeared to confirm
her presence at the riot and entry into the Capitol, claiming that “I was let in”.




                                              9
   Case 1:21-mj-00090-ZMF Document 1-1 Filed 01/16/21 Page 10 of 11




        On January 14, 2021, The Beverly Hills Courier published an article “based on more than
two hours of interviews with BISIGNANO,” detailing her activities before and during the riot on
January 6, 2021. BISIGNANO confirmed her presence at the Capitol, stating she felt called upon
by President Donald Trump to travel to D.C. to change the outcome of the election, which she
believes was stolen. BISIGNANO admitted traveling to D.C. with at least one other person she
knew from a previous rally. BISIGNANO told the news outlet that she filmed herself at the Capitol
building, during the time when rioters had stolen police shields and were deploying pepper spray
on the officers. BISIGNANO also admitted entering the Capitol building itself through a window,
the glass of which had been broken by another rioter.

        Your affiant submits there is probable cause to believe that BISIGNANO violated 18
U.S.C. § 231(a)(3) and § 2 which makes it unlawful to commit or attempt to commit any act to
obstruct, impede, or interfere with any fireman or law enforcement officer lawfully engaged in the
lawful performance of his official duties incident to and during the commission of a civil disorder
which in any way or degree obstructs, delays, or adversely affects commerce or the movement of
any article or commodity in commerce or the conduct or performance of any federally protected
function, or aid, abet, counsel, command, induce or procure its commission. For purposes of
Section 231 of Title 18, a federally protected function means any function, operation, or action
carried out, under the laws of the United States, by any department, agency, or instrumentality of
the United States or by an officer or employee thereof. This includes the Joint Session of Congress
where the Senate and House count Electoral College votes.

       Your affiant submits there is also probable cause to believe that BISIGNANO violated 18
U.S.C. § 1361, § 2, by aiding and abetting the willful injury or depredation of any property of the United
States. The glass window of the Capitol building is property of the United States.

        Your affiant submits there is also probable cause to believe that BISIGNANO violated 18
U.S.C. § 1512(c)(2), which makes it unlawful to corruptly obstruct, influence or impede any
official proceeding, or attempt to do so. Congressional proceedings are official proceedings under
18 U.S.C. § 1515(1)(B).

        Additionally, your affiant submits that there is probable cause to believe that BISIGNANO
violated 18 U.S.C. § 1752(a)(1), (2), and (4) which makes it a crime to (1) knowingly enter or
remain in any restricted building or grounds without lawful authority to do; and (2) knowingly,
and with intent to impede or disrupt the orderly conduct of Government business or official

                                                    10
   Case 1:21-mj-00090-ZMF Document 1-1 Filed 01/16/21 Page 11 of 11




functions, engage in disorderly or disruptive conduct in, or within such proximity to, any restricted
building or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct
of Government business or official functions; and (4) knowingly engages in any act of physical
violence against any person or property in any restricted building or grounds; or attempts or
conspires to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a
posted, cordoned off, or otherwise restricted area of a building or grounds where the President or
other person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        Finally, your affiant submits there is also probable cause to believe that BISIGNANO
violated 40 U.S.C. § 5104(e)(2)(D) which makes it a crime to willfully and knowingly (D) utter
loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place
in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the
orderly conduct of a session of Congress or either House of Congress, or the orderly conduct in
that building of a hearing before, or any deliberations of, a committee of Congress or either House
of Congress.


Date: January 16, 2021                                _________________________________
                                                      SPECIAL AGENT CLARKE BURNS
                                                      FEDERAL BUREAU OF
                                                      INVESTIGATION

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 16th day of January 2021.



                                                      ___________________________________



                                                      UNITED STATES MAGISTRATE JUDGE




                                                 11
